 

THE SECURITIES REPRESENTED BY THIS DOCUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED UNLESS SUCH SALE, TRANSFER OR ASSIGNMENT IS COVERED BY
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR SATISFIES THE
REQUIREMENTS OF RULE 144 OF THE SECURITIES AND EXCHANGE COMMISSION, OR IS
EFFECTED PURSUANT TO AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
SALE, TRANSFER OR ASSIGNMENT IS EXEMPT FROM SUCH REGISTRATION.

 

LOT78, INC.

 

UNSECURED SENIOR CONVERTIBLE PROMISSORY NOTE 2016

 

Bond Issue $350,000 Issue Date: August _, 2013

 

Lot78, Inc., a Nevada corporation (the "Company"), for value received, promises
to pay to the order of BANQUE BENEDICT RENTSCH & CIE SA, or its permitted
assigns (the "Holder"), the principal sum of Three Hundred and Fifty Thousand
Dollars ($350,000) plus simple interest thereon from the date of this Note (the
"Issue Date") until fully paid at the rate often percent (10%) per annum.

 

I. Payment of Principal and Interest. Interest payments shall be due and payable
semi-annually. Payments of principal and any accrued but unpaid interest are to
be made on or before the Maturity Date (as defined below). All payments are to
be made to Bank of New York, (swift: IRVTUS3N) Credit Suisse Zurich (Swift:
CRESCHZZ80A) Beneficiary: Bank Benedict Hentsch & Cie SA account number: CH73
0483 5039 3439 1478 0 or at such other place as Holder designates to the Company
in writing. Interest under this Note shall be computed on the basis of a 365-day
year and the actual number of days elapsed. Interest shall be paid gross.

 

In the event of the Company’s failure to make any payment when due ("Default"),
this Note shall bear an interest rate of fifteen percent ( 15%) per annum (the
"Default Interest") commencing on the date of Default until the date upon which
the entire principal balance and any accrued interest are fully paid.

 

2. Maturity. This Note shall mature automatically and the entire outstanding
principal amount, together with all interest accrued under this Note, shall
become due and payable on I September 2016 ("Maturity Date"), unless this Note,
before such date, is converted into shares of capital stock of the Company
pursuant to Section 5 hereof. On the Maturity Date, the Company shall make
payment to the Holder of an amount in cash equal to one hundred and twelve
percent ( 112%) multiplied by the sum of the outstanding principal amount of the
Note plus any interest and Default Interest validly accrued and not paid by the
Company.

 

3. Prepayment. Subject to the Holder’s right to convert pursuant to Section 5
hereof, this Note may be prepaid, in whole and not in part, at any time during
the period beginning on the Issue Date of this Note and ending one hundred
eighty (180) days following the Issue Date, upon ten (10) days advance written
notice to the Holder (the "Prepayment Notice"). If the Company exercises its
right to prepay the Note, the Company shall make payment to the Holder of an
amount in cash equal to one hundred and twenty percent (120%) multiplied by the
sum of the outstanding principal amount of the Note plus any interest and
Default Interest validly accrued and not paid by the Company.

 

4. Right to Appoint an Observer and receive Information, Noteholder meetings.
For so long as not less than USD$250,000 remains outstanding in respect of this
Note, the Holder shall be entitled to appoint an observer to attend and observe
at each meeting and committee meeting (including the audit committee) of the
Board

 

 

 

Directors of the Company. The Company shall not have any obligation to pay costs
or expenses in relation to this observer.

 

The Holder shall receive copies of all communications and notices circulated to
shareholders and shall be entitled to attend all shareholder meetings.

 

As Holder there shall be annual meeting of Note holders and the holder shall be
entitled to call for a meeting of Note holders on 21 days written notice at
which voting shall be in accordance with the monetary amount of Notes held

 

5. Conversion of Note.

 

(a) Conversion into Stock . At the option of the Holder, at any time, the entire
principal amount of this Note plus any accrued interest and Default Interest may
be converted , in whole, into fully paid and nonassessable shares of common
stock ("Conversion") at the Conversion Price (as defined herein). The number of
such shares of common stock that Holder shall be entitled to receive, and shall
receive, upon such Conversion shall be determined by dividing the aggregate
amount of principal and any accrued interest and Default Interest under this
Note being so converted by the Conversion Price (as defined herein). Holder
agrees to execute and deliver the form of Notice of Conversion attached hereto.
Upon receipt by the Company of any such Notice of Conversion, the election to
convert shall be irrevocable and the date the Notice of Conversion executed by
the Holder shall be the "Conversion Date." Notwithstanding the above, upon
receipt of a Prepayment Notice, Holder shall have five (5) business days in
which to elect to convert the entire Note, including any and all accrued
interest and Default Interest and deliver a Notice of Conversion.

 

(b) Conversion Price. Subject to adjustment as provided below, the "Conversion
Price" shall equal

$0.125 per common share.

 

(c) Stock Certificates. Upon Conversion into common stock, the Company shall
issue and deliver to Holder, or to Holder's nominee or nominees, a certificate
or certificates representing the number of shares of common stock to which
Holder shall be entitled as a result of Conversion as provided herein .

 

(d) Adjustment Due to Dilutive Issuance. If, at any time when this Note is
issued and outstanding, the Company issues or sells, or is deemed to have issued
or sold, any shares of common stock for no consideration or for a consideration
per share (before deduction of reasonable expenses or commissions or
underwriting discounts or a allowances in connection therewith) less than the
Conversion Price in effect on the date of such issuance (or deemed issuance) of
such shares of common stock (a "Dilutive Issuance"), then immediately upon the
Dilutive Issuance, the Conversion Price will be reduced to the amount of the
consideration per share received by the Company in such Dilutive Issuance and
Holder shall be entitled to receive that number of shares which shall allow
Holder to maintain at least the same percentage of issued and outstanding shares
of the Company as the Holder held prior to the Dilutive Issuance, to be
calculated on a fully -diluted basis.

 

The Company shall be deemed to have issued or sold shares of common stock if the
Company in any manner issues or grants any warrants, rights or opt ions (not
including employee stock option plans), whet her or not immediately exercisable,
to subscribe for or to purchase common stock or other securities convertible
into or exchangeable for common stock ("Convertible Securities") (such warrants,
rights and options to purchase common stock or Convertible Securities are
hereinafter referred to as " Options") and the price per share for which common
stock is issuable upon the exercise of such Options is less than the Conversion
Price then in effect, then the Conversion Price shall be equal to such price per
share. For purposes of the preceding sentence, the "price per share

 

 

 

for which common stock is issuable upon the exercise of such Options" is
determined by dividing (i) the total amount, if any, received or receivable by
the Company as consideration for the issuance or granting of all such Options,
plus the minimum aggregate amount of additional consideration , if any, payable
to the Company upon the exercise of all such Options, plus, in the case of
Convertible Securities issuable upon the exercise of such Options, the minimum
aggregate amount of additional consideration payable upon the Conversion or
exchange thereof at the time such Convertible Securities first become
convertible or exchangeable, by (ii) the maximum total number of shares of
common stock issuable upon the exercise of all such Options (assuming full
Conversion of Convertible Securities, if applicable). No further adjustment to
the Conversion Price will be made upon the actual issuance of such common stock
upon the exercise of such Options or upon the Conversion or exchange of
Convertible Securities issuable upon exercise of such Options.

 

Additionally, the Company shall be deemed to have issued or sold shares of
common stock if the Company in any manner issues or sells any Convertible
Securities, whether or not immediately convertible (other than where the same
are issuable upon the exercise of Options), and the price per share for which
common stock is issuable upon such Conversion or exchange i s less than the
Conversion Price then in effect, then the Conversion Price shall be equal to
such price per share. For the purposes of the preceding sentence, the "price per
share for which common stock is issuable upon such Conversion or exchange" is
determined by dividing (i) the total amount, if any, received or receivable by
the Company as consideration for the issuance or sale of all such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Company upon the Conversion or exchange thereof at the time
such Convertible Securities first become convertible or exchangeable, by (ii)
the maximum total number of shares of common stock issuable upon the Conversion
or exchange of all such Convertible Securities. No fuller adjustment to the
Conversion Price will be made upon the actual issuance of such common stock upon
Conversion or exchange of such Convertible Securities.

 

(e) Adjustment Due to Merger, Consolidation, Etc. If, at any time when this Note
is issued and outstanding and prior to Conversion of the Note, there shall be
any merger, consolidation, exchange of shares, recapitalization, reorganization,
or other similar event, as a result of which shares of common stock of the
Company shall be changed into the same or a different number of shares of
another class or classes of stock or securities of the Company or another
entity, or in case of any sale or conveyance of all or substantially all of the
assets of the Company other than in connection with a plan of complete
liquidation of the Company, then the Holder of this Note shall thereafter have
the right to receive upon Conversion of this Note, upon the basis and upon the
terms and conditions specified herein and in lieu of the shares of common stock
immediately theretofore issuable upon Conversion, such stock, securities or
assets which the Holder would have been entitled to receive in such transaction
had this Note been converted in full immediately prior to such transaction
(without regard to any limitations on Conversion set forth herein), and in any
such case appropriate provisions shall be made with respect to the rights and
interests of the Holder of this Note to the end that the provisions
hereof(including, without limitation, provisions for adjustment of the
Conversion Price and of the number of shares issuable upon Conversion of the
Note) shall thereafter be applicable, as nearly as may be practicable in
relation to any securities or assets thereafter deliverable upon the Conversion
hereof. The Company shall not affect any transaction described in this Section
S(e) unless (a) it first gives, to the extent practicable, thirty (30) days
prior written notice (but in any event a t least fifteen (15) days prior written
notice) of the record date of the special meeting of shareholders to approve, or
if there is no such record date, the consummation of, such merger,
consolidation, exchange of shares, recapitalization, reorganization or other
similar event or sale of assets (during which time the Holder shall be entitled
to convert this Note) and (b) the resulting successor or acquiring entity ( if
not the Company) assumes by written instrument the obligations of this Section
S(e). The above provisions shall similarly apply to successive consolidations,
mergers, sales, transfers or share exchanges.

 

 



(f) Adjustment Due to Distribution. If the Company shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
common stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Company's shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off) (a "Distribution"), then the Holder of this Note shall be
entitled, upon any Conversion of this Note after the date of record for
determining shareholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to the Holder with respect to the
shares of common stock issuable upon such Conversion had such Holder been the
holder of such shares of common stock on the record date for the determination
of shareholders entitled to such Distribution.

 

(g) Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 5, the Company, at its expense, shall promptly compute such adjustment
or readjustment and prepare and furnish to the Holder of a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall , upon the written
request at any time of the Holder, furnish to such Holder a like certificate
setting forth (i) such adjustment or readjustment, (ii) the Conversion Price at
the time in effect and (iii) the number of shares of common stock and the
amount, if any, of other securities or property which at the time would be
received upon Conversion of the Note.

 

6. Registration Rights. After the date of this Note, the Company is obligated to
register any shares converted hereunder in a Registration Statement on Form S-1
filed by the Company with the Securities and Exchange Commission. Any costs
associated with this registration shall be paid by the Company. The Company
shall use its best-efforts to register the shares within one hundred and eighty
(180) days of the date of this Note.

 

7. Unsecured Obligation. This Note represents a senior unsecured obligation of
the Company and will not be subordinate to any other debt of the Company now
existing or hereafter incurred. Notwithstanding the foregoing, this Note will
rank pari passu with all other senior unsecured obligations of the Company with
respect to right of payment and priority.

 

8. No Rights as Stockholder. This Note does not entitle Holder to voting rights
or any other right as a shareholder of the Company before the Conversion hereof.

 

9. Losses, Theft or Destruction of Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft or destruction of this
Note and of indemnity or security reasonably satisfactory to the Company, the
Company shall make and deliver a new Note that shall carry the same rights to
interest (unpaid and to accrue) carried by this Note, stating that such Note is
issued in replacement of this Note, making reference to the original Issue Date
of this Note (and any successor hereto) and dated as of such cancellation, in
lieu of this Note.

 

10. Severability. Every provision of this Note is intended to be severable. If
any term or provision hereof is declared by a court of competent jurisdiction to
be illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the balance of the terms and provisions hereof, which shall
remain binding and enforceable to the Company and the Holder.

 

11.    Miscellaneous.

 

(a) No Fractional Units or Scrip. No fractional shares or scrip representing
fractional units shall be issued upon the Conversion of this Note. In lieu of
any fractional shares to which Holder otherwise would be

 

 



entitled, the Company shall make a cash payment equal to the Conversion Price
then in effect multiplied by such fraction.

 

(b) Issue Date. The provisions of this Note shall be construed and shall be
given effect in all respects as if this Note had been issued and delivered by
the Company on the earlier of the date hereof or the Issue Date of any Note for
which this Note is issued in replacement. This Note shall be binding on any
successor or assign of the Company.

 

(c) Governing Law. This Note shall be governed by and construed in accordance
with the laws of England, without regard to principles of conflicts of laws. Any
action brought by either party against the other concerning the transactions
contemplated by this Note shall be brought only in the courts of England.

 

(d) Compliance With Usury Laws. The Company and Holder intend to comply with all
applicable usury laws. In fulfilling this intention, all agreements between the
Company and Holder are expressly limited so that the amount of interest paid or
agreed to be paid to the Holder for the use, forbearance, or detention of money
under this Note shall not exceed the maximum amount permissible under applicable
law.

 

If for any reason the law shall prohibit a payment of any amount required under
this Note, then the obligation shall be reduced to the maximum allowable by such
law. If for any reason Holder receives as interest an amount that would exceed
the highest lawful rate, then the amount that would constitute excessive
interest shall be applied to the reduction of the principal of this Note and not
to the payment of interest. If any conflict arises between this provision and
any provision of any other agreement between the Company and Holder, then this
provision shall control.

 

(e) Legal Representation. Holder agrees and represents that such party has been
represented by such party's own legal counsel with regard to all aspects of this
Note, or if such party is acting without legal counsel , that such party has had
adequate opportunity and has been encouraged to seek the advice of such party's
own legal counsel prior to the execution of this Agreement.

 

(f) Jurisdiction. This Note shall be governed by and construed in accordance
with the laws of England. The courts of England shall have exclusive
jurisdiction to settle any dispute or claim that arises out of, or in connection
with this Note. Accordingly, any action whatsoever brought upon or relating to
this Note shall be instituted and prosecuted in the courts of England

 

(g) Restrictions. Holder acknowledges that all shares of common stock acquired
upon the Conversion of this Note shall be subject to restrictions on resale
imposed by applicable state and federal securities laws.

 

(h) Assignment. Subject to restrictions on resale imposed by state and federal
securities laws, Holder may assign this Note or any of the rights, interests or
obligations hereunder, by operation of law or otherwise, in whole or in part, to
any person or entity so long as such assignee agrees to be bound by the terms
and conditions of the Note. Effective upon any such assignment, the person or
entity to whom such rights, interests and obligations are assigned shall have
and exercise all of Holder's rights, interests and obligations hereunder as if
such person or entity were the original holder of this Note.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

IN WITNESS WHEREOF, Lot78, Inc. has caused this Unsecured Senior Convertible
Promissory Note to be executed by its officer thereunto duly authorized.

 

The "Company"

 

LOT78, INC.

a Nevada corporation

 

 

_______________________________

By: Oliver Amhurst

Its: Chief Executive Officer

 

 

Accepted and Agreed to:

 

“Holder”

 

 

[loteholdersig.jpg]

 

Signature

 

 

 



 

[loteholderadd.jpg]